          Case 1:20-cr-00093-LTS Document 4 Filed 02/03/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                            X:


  UNITED STATES OF AMERICA

                - v. -                           SEALED INDICTMENT

  MICHAEL ACKERMAN,

                     Defendant.
                                                                   9-..3
                                          - X:


                                   COUNT ONE
                                  (Wire Fraud)


     The Grand Jury charges:

     1.      From at least in or about August 2017 up to and

including at least in or about December 2019, in the Southern

District of New York and elsewhere, MICHAEL ACKERMAN, the

defendant, willfully and knowingly, having devised and intending

to devise a scheme and artifice to defraud, and for obtaining

money and property by means of false and fraudulent pretenses,

representations, and promises, transmitted and caused to be

transmitted by means of wire, radio, and television

communication in interstate and foreign commerce, writings,

signs, signals, pictures, and sounds, for the purpose of

executing such scheme and artifice, to wit, ACKERMAN made false

statements and furnished false documents concerning the balance

of an investor trading account, which were relied upon by
;   ..,             Case 1:20-cr-00093-LTS Document 4 Filed 02/03/20 Page 2 of 6



          investors and a cryptocurrency investment fund in calculating

          profits and payouts to ACKERMAN and others, and in connection

          therewith and in furtherance thereof, ACKERMAN transmitted and

          caused to be transmitted interstate electronic mail, telephone

          calls, and wire transfers of funds.

                    (Title 18, United States Code, Sections 1343 and 2.)

                                            COUNT TWO
                                        (Money Laundering)

               The Grand Jury further charges:

               2.       From at least in or about June 2018 up to and

          including in or about December 2019, in the Southern District of

          New York and elsewhere, MICHAEL ACKERMAN, the defendant, knowing

          that the property involved in a certain financial transaction

          represented the proceeds of some form of unlawful activity,

          conducted and attempted to conduct such a financial transaction,

          which in fact involved the proceeds of specified unlawful

          activity, to wit, wire fraud,        in violation of Title 18, United

          States Code, Section 1343, knowing that the transaction was

          designed in whole and in part to conceal and disguise the

          nature, the location, the source, the ownership, and the control

          of the proceeds of specified unlawful activity, to wit, ACKERMAN

          diverted investor funds that were the proceeds of wire fraud

          perpetrated by ACKERMAN into accounts personally controlled by

          ACKERMAN, and used those funds to purchase at least five pieces


                                                 2
          Case 1:20-cr-00093-LTS Document 4 Filed 02/03/20 Page 3 of 6



of real estate that were titled in the names of persons other

than ACKERMAN, in order to conceal the nature, the location, the

source, the ownership, and control of those funds.

     (Title 18, United States Code, Section 1956 (a) (1) (B) (i).)

                           FORFEITURE ALLEGATIONS

     3.      As a result of committing the offense alleged in Count

One of this Indictment, MICHAEL ACKERMAN, the defendant, shall

forfeit to the United States, pursuant to Title 18, United

States Code, Section 981(a) (1) (C) and Title 28, United States

Code, Section 2461(c), any and all property, real and personal,

that constitutes or is derived from proceeds traceable to the

commission of said offense, including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to tbe commission of said offense and the

following specific property:

              a. 29 Kimrey Ln, Highway 12 East, Harlowton, Montana,

                 59085, Legal Description S24, T08 N, Rl3 E, Tract 3

                of COS #104358 containing 154.91 acres;

             b. 1116 Miramar Drive, Delray Beach, Florida, 33483,

                Legal Description The Williamson-Deibel Sub W 15 FT

                OF LT 5, LTS 6, 7 & E 32.5 FT OF LT 8;

              c. 3300 Wooster Road, Rocky River, Ohio, 44116, Legal

                 Description SEC 14 SEC 17 30429047;

             d. 3875 E Lake Road, Sheffield, Ohio, 44054, Parcel

                                        3
          Case 1:20-cr-00093-LTS Document 4 Filed 02/03/20 Page 4 of 6



                 Number 0300043101009; and

              e. 2281 St. Marks Rd., Valley City, Ohio, 44280, Legal

                 Description: TR 1 LOT 21 W MID PT 5.500A.

     4.      As a result of committing the offense alleged in Count

Two of this Indictment, MICHAEL ACKERMAN, the defendant, shall

forfeit to the United States, pursuant to Title 18, United

States Code, Section 982(a) (1), any and all property, real and

personal,     involved in said offense, or any property traceable to

such property, including but not limited to a sum of money in

United States currency representing the amount of property

involved in said offense and the following specific property:

              a. 29 Kimrey Ln, Highway 12 East, Harlowton, Montana,

                 59085, Legal Description S24, T08 N, Rl3 E, Tract 3

                 of COS #104358 containing 154.91 acres;

             b. 1116 Miramar Drive, Delray Beach, Florida, 33483,

                Legal Description The Williamson-Deibel Sub W 15 FT

                OF LT 5, LTS 6, 7     &   E 32.5 FT OF LT 8;

              c. 3300 Wooster Road, Rocky River, Ohio, 44116, Legal

                 Description SEC 14 SEC 17 30429047;

              d. 3875 E Lake Road, Sheffield, Ohio, 44054, Parcel

                Number 0300043101009; and

              e. 2281 St. Marks Rd., Valley City, Ohio, 44280, Legal

                 Description: TR 1 LOT 21 W MID PT 5.500A.




                                          4
          Case 1:20-cr-00093-LTS Document 4 Filed 02/03/20 Page 5 of 6



                         Substitute Asset Provision

     5.       If any of the above described forfeitable property, as

a result of any act or omission of the defendant:

             a.    Cannot    be     located    upon    the   exercise    of       due

diligence;

             b.    Has been transferred or sold to, or deposited with,

a third person;

             c.    Has   been     placed beyond    the    jurisdiction      of    the

Court;

             d.    Has been substantially diminished in value; or

             e.    Has   been     commingled    with     other   property       which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States Code,      Section    853 (p)   and Title 28,       United States Code,

Section 2461(c), to seek forfeiture of any other property of the

defendant up to the value of the above forfeitable property.

          (Title 18, United States Code, Sections 981 and 982;
            Title 21, United States Code, Section 853; and
              Title 28, United States Code, Section 2461.)




     FOREPERSON                                                          ----
                                              United States Attorney




                                        5
Case 1:20-cr-00093-LTS Document 4 Filed 02/03/20 Page 6 of 6




              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                           - v. -

                    MICHAEL ACKERMAN,

                                            Defendant.


                        INDICTMENT

                           20 Cr.

                (18 U.S.C. §§ 1343 and 2,
                    1956 (a) (1) (B) (i))



                   GEOFFREY S. BERMAN
                 United States Attorney.


                      ~ 9)-sJ~o
                         Foreperson
